       Case 1:20-cv-00522-NONE-JLT Document 6 Filed 04/15/20 Page 1 of 2


                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA

      APOTHIO, LLC,

                        Plaintiff,

            v.                                             Case No. 20-cv-00522

      KERN COUNTY; KERN COUNTY
      SHERIFF’S OFFICE; CALIFORNIA
      DEPARTMENT OF FISH AND WILDLIFE;
      DONNY YOUNGBLOOD; JOSHUA
      NICHOLSON; CHARLTON H. BONHAM;
      JOHN DOES #1 THROUGH #10,
      UNKNOWN AGENTS OF THE KERN
      COUNTY SHERIFF’S OFFICE; JOHN
      DOES #11 THROUGH #20, UNKNOWN
      AGENTS OF THE CALIFORNIA FISH
      AND WILDLIFE DEPARTMENT,

                        Defendants.



                    NOTICE OF ACKNOWLEDGMENT OF RECEIPT

To:    Charlton H. Bonham
       c/o California Department of Fish and Wildlife
       Office of the General Counsel
       1416 Ninth Street, Suite 1341
       Sacramento, CA 95814

        The summons and other document(s) indicated below are being served pursuant to
Section 415.30 of the California Code of Civil Procedure. Failure to complete this form and
return it to the sender within 20 days may subject you (or the party on whose behalf you are
being served) to liability for the payment of any expenses incurred in serving a summons upon
you in any other manner permitted by law.
       If you are served on behalf of a corporation, unincorporated association (including a
partnership), or other entity, this form must be signed in the name of such entity by you or by a
person authorized to receive service of process on behalf of such entity. In all other cases, this
form must be signed by you personally or by a person authorized by you to acknowledge receipt
of summons. Section 415.30 provides that this summons and other document(s) are deemed
served on the date of execution of the Acknowledgment of Receipt below, if you return this form
to me.
      Case 1:20-cv-00522-NONE-JLT Document 6 Filed 04/15/20 Page 2 of 2


                                                ROCHE CYRULNIK FREEDMAN LLP


Dated: April 14, 2020                           /s/ Katherine Eskovitz
                                                Katherine Eskovitz



                            ACKNOWLEDGMENT OF RECEIPT

This acknowledges receipt of:
   1. A copy of the summons and of the complaint; and
   2. Civil Case Cover Sheet.

                  4/14/20
Date of receipt: __________
                                                 (Signature of person acknowledging receipt, with title if
                                                 acknowledgement is made on behalf of another person)


                            4/15/2020
Date this form is signed: __________
                                                 (Signature of person acknowledging receipt, with title if
                                                 acknowledgement is made on behalf of another person)
